EXHIBIT 10.3




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 20th day of January, 2014 to the
Employment Agreement, dated December 18, 2009 (the “Employment Agreement”), by
and between Heat Biologics, Inc. (the “Corporation”) and Jeffrey Wolf
(“Executive”). Capitalized terms used herein without definition shall have the
meanings assigned in the Employment Agreement.  




WHEREAS, Executive was retained under the Employment Agreement by the
Corporation to serve as its President and Chief Executive Officer; and




WHEREAS, in recognition of the hard work and performance by Executive and the
additional services required due to the Corporation being a public reporting
company, the Corporation desires to amend the Employment Agreement.




NOW THEREFORE, for the mutual promises contained herein and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree to amend the Employment Agreement as
follows:




1.

Section 3(a)(i) of the Employment Agreement is hereby deleted and replaced with
the following: “Effective February 1, 2014, the Corporation shall pay the
Executive at the rate of $395,000 per annum (the “Base Salary”) payable no less
frequently than monthly in arrears of the first day of each succeeding month.”






2.

The following new Section 3(a) (iii) (D) shall be added to Section 3(a)(iii) of
the Employment Agreement: “The Corporation hereby grants to the CEO  stock
options to purchase 100,000 shares of its common stock (having a value on the
date of grant of approximately $400,000), vesting annually on a two year pro
rata basis.  




3.

The provisions of this Amendment are severable and if any part or it is found to
be unenforceable the other paragraphs shall remain fully valid and enforceable.




4.

All other terms of the Employment Agreement shall remain in full force and
effect. The Employment Agreement, as amended by this Amendment, constitutes the
entire agreement between the parties with respect to the subject matter thereof.




5.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but both of which together shall constitute one and the
same instrument.




6.

This Amendment is made and shall be construed and performed under the laws of
the State of North Carolina without regard to its choice or conflict of law
principles and the parties agree to North Carolina as the exclusive venue for
any disputes arising hereunder.








--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:

/s/ Matthew Czajkowski

 

Name:

Matthew Czajkowski

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

/s/ Jeffrey Wolf

 

JEFFREY WOLF





























2





